789 So. 2d 551 (2001)
William MOORE, Appellant,
v.
STATE of Florida, Appellee.
No. 5D01-1866.
District Court of Appeal of Florida, Fifth District.
July 27, 2001.
William Moore, Polk City, pro se.
*552 No Appearance for Appellee.
GRIFFIN, J.
The defendant appeals the order denying rehearing after denying his Rule 3.850 motion. We dismiss the appeal.
Defendant was convicted of strong arm robbery and burglary. He filed a Rule 3.850 motion, which raised four grounds, and filed a supplement to that motion. On April 30, the trial court denied the defendant's rule 3.850 motion (and its supplement). On May 8, he moved for rehearing. On May 18, although his motion for rehearing had not been ruled upon, he appealed (Case No. 01-1811). That appeal is pending. When the court denied the motion for rehearing the next day (May 19), this second appeal was filed.
By filing his notice of appeal before the trial court disposed of his motion for rehearing, the defendant abandoned that motion. Fla. R.App. P. 9.020(h)(3). See Cabrera v. State, 623 So. 2d 825 (Fla. 2d DCA 1993).
APPEAL DISMISSED.
SHARP, W., and SAWAYA, JJ., concur.